Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-16, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. NO. 2003/0028873A1 to Lemmons, U.S. Patent Pub. 2007/01572228 A1 to Bayer, and U.S. Patent pub. 2008/0319852 to Gardner.

As to claim 1, Lemmons teaches a processor-implemented method, comprising: defining a cue point data structure including cue point metadata (Fig. 2, ¶0075, ¶0078, receipt/recognition of a pattern/cue point trigger) , while the video is being played, a pattern recognition component awaits a cue point trigger, an identified pattern and blank space) that (1) identifies a start point at which an advertising event is to be presented during a presentation of a base media (¶0078-0079,  recognition, a request for an advertisement that fits the pattern (interpreted as the cue point name (pizza box), as the attributes of the pattern are describing that of a pizza box) and (2) includes a pointer to advertising event data (¶0079); associating the cue point data structure with the base media (Fig. 2, broadcast window, Fig. 13, generate placement); Lemmons does not teach sending a signal representing the cue point data structure to a media player such that presenting the base media causes: a media timeline associated with the base media content and including a calling cue point indicator associated with the predefined start point to be presented, the advertising event to be presented in response to a user interaction with the calling cue point indicator, the advertising event to be presented in response to a portion of the base media associated with the predefined start point being presented a calling cue point to be displayed in a media timeline, a visual representation of the advertising event data indicated by the pointer in the cue point metadata to be displayed, and an e-commerce transaction of a product or service related to the advertising event to be processed based on user interaction with an object within the visual representation of the advertising event data.  

Gardner teaches a media timeline associated with the base media content and including a calling cue point indicator associated with the predefined start point to be presented, the advertising event to be presented in response to a user interaction with the calling cue point indicator, the advertising event to be presented in response to a portion of the base media associated with the predefined start point being presented (Fig. 7-8, ¶0016, timeline displayed with advertisement events into the program, the user can choose the advertisement icon, and view the advertisement at that point, , ¶0060-0061).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the timeline of Gardner with the system of Lemmons and Bayer.  The suggestion/motivation would be to allow for interactive advertisements to the user so as to ease and help the user to purchase products.

As to claim 2, Lemmons, Bayer, and Gardner teaches the processor-implemented method of claim 1, wherein: the cue point metadata includes an indication of a duration such that the signal representing the cue point data structure causes the calling cue point indicator (Gardner, Fig. 8, the ad icon) or the visual representation of advertising event data to be displayed for the duration (Bayer, ¶0053 for disclosing information (metadata) representing when (the time) the ads (ad spot/cue point) are to be rendered).  
As to claim 3, Lemmons, Bayer, and Gardner teaches the processor-implemented method of claim 1, further comprising: receiving a user request to display the base media, the signal representing the cue point data structure is sent based on receiving the user request (¶0052 for disclosing a request for a document/video and ¶0040 for disclosing that documents (e.g., videos) have addressable locations).
As to claim 4, Lemmons, Bayer, and Gardner teaches the processor-implemented method of claim 1, wherein the signal representing the cue point data structure is sent to the media player separately from the base media (¶0085, process for selecting an advertisement for the ad spot, information included in the data structure of Fig. 5 is included (e.g., document ID/video production identifier) and ad spot information).
As to claim 5, Lemmons, Bayer, and Gardner teaches the processor-implemented method of claim 1, wherein the cue point data structure is sent to the media player in a first format, the processor-implemented method further comprising:  22212894520 v1ATTORNEY DOCKET No: CINS-001/26US 326663-2199PATENTsending the media presentation to the media player in a second format, such that the first format of the cue point data structure is distinct from the second format of the media presentation  (Lemmons, Fig. 7, ¶0033, ¶0036).  

As to claim 6, Lemmons, Bayer, and Gardner teaches the processor-implemented method of claim 1, wherein the signal representing the cue point data structure is sent to the media player such that presenting the base media causes the calling cue point indicator (Gardner, Fig. 8) to be displayed in the media timeline at a location that is based on the predefined start point at which the advertising event is to be presented (Fig. 2A and Paragraphs 0036, 0050, 0052, and 0054 for disclosing a video player possessing a visually displayed timeline 112 wherein the advertisements are visually represented at visible gating segments 104).

As to claim 7,  Lemmons, Bayer, and Gardner teaches the processor-implemented method of claim 1, wherein the cue point metadata identifying the predefined start point at which the advertising event is to be presented during the presentation of the base media is dissociated from the presentation of the base media (Lemmons, ¶0042).  
As to claim 8, Lemmons, Bayer and Gardner teaches the processor-implemented method of claim 1, wherein the cue point metadata further includes a motion path action associated with the advertising event data (Bayer, Fig. 18, advertisement that transmits ads and document/video server 1820 transmits documents/video productions).  
As to claim 9, Lemmons, Bayer and Gardner teaches the processor-implemented method of claim 1, wherein the advertising event data is associated with the at least one product or service (Gardner, ¶0061, Fig. 8).
As to claim 11, see the rejection of claim 1. 
As to claim 12, see the rejection of claim 2.  
As to claim 13, see the rejection of claim 3.  
As to claim 14, see the rejection of claim 4.  
As to claim 15, see the rejection of claim 5.  
As to claim 16, see the rejection of claim 8.  
As to claim 18, Lemmons teaches a processor-implemented method, comprising: receiving, from one or more second servers different from the one or more first servers, a cue point data structure associated with the base media to the media player, the cue point data structure including cue point metadata that identifies a start point at which an advertising event is to be presented in the base media and including a pointer to advertising event data (Fig. 2, ¶0075, ¶0078, receipt/recognition of a pattern/cue point trigger, ¶0078-0079,  recognition, a request for an advertisement that fits the pattern (interpreted as the cue point name (pizza box), ¶0079, Fig. 2, broadcast window, Fig. 13, generate placement); Lemmons does not teach sending a signal representing the cue point data structure to a media player such that presenting the base media causes: a calling cue point to be displayed in a media timeline, a visual representation of the advertising event data indicated by the pointer in the cue point metadata to be displayed, and an e-commerce transaction of a product or service related to the advertising event to be processed based on user interaction with an object within the visual representation of the advertising event data.   Bayer however teaches associating the cue point data structure with the base media such that playing the base media causes: a calling cue point to be displayed, a visual representation of the advertising event data indicated by the pointer in the cue point metadata to be displayed, and an e-commerce transaction of the product or the service to be processed based on user interaction with an object within the visual representation of the advertising event data (Bayer, Fig. 18 and ¶0154 for disclosing the transmission of a document/video production from a document/video server 1820 to a video player 1810, the video having associated ad spots/cue points, ¶0037, transaction of product in the advertisement).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Lemmons with Bayer.  The suggestion/motivation would be improving the utility advertisements to end users.
Gardner teaches the technique of displaying information concerning advertisement in a media timeline, receiving, from one or more first servers, a base media to a media player, at least one of a product or a service displayed during presentation of the base media by the media player (¶0016), a media timeline associated with the base media content and including a calling cue point indicator associated with the predefined start point to be presented, the advertising event to be presented in response to a user interaction with the calling cue point indicator, the advertising event to be presented in response to a portion of the base media associated with the predefined start point being presented (Fig. 7-8, ¶0016, timeline displayed with advertisement events into the program, the user can choose the advertisement icon, and view the advertisement at that point, , ¶0060-0061).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the timeline of Gardner with the system of Lemmons and Bayer.  The suggestion/motivation would be to allow for interactive advertisements to the user so as to ease and help the user to purchase products.
As to claim 20, Lemmons teaches  processor-implemented method, comprising: receiving a playback request for a video production from a video player, identifying a cue point data structure associated with the video production, the cue point data structure including cue point metadata that identifies a predefined start point at which an advertising event is to be presented in the video production and including a pointer to advertising event data Fig. 2, ¶0075, ¶0078, receipt/recognition of a pattern/cue point trigger, ¶0078-0079,  recognition, a request for an advertisement that fits the pattern (interpreted as the cue point name (pizza box), ¶0079, Fig. 2, broadcast window, Fig. 13, generate placement); and Lemmons does not teach executing the identified cue point data structure, the video player configured such that, for each set of cue point metadata: (a) a calling cue point indicator is displayed in a video timeline associated with the video production, (b) the advertising event data indicated by the pointer in the corresponding set of cue point metadata is retrieved, and (c) the advertising event is displayed for a duration indicated in the cue point metadata at the start point identified in the cue point metadata in response to a user interaction with the calling cue point indicator. Bayer teaches executing the identified cue point data structure, the video player configured such that, for each set of cue point metadata: (a) a calling cue point is displayed in a video timeline associated with the video production, (b) the advertising event data indicated by the pointer in the corresponding set of cue point metadata is retrieved, and (c) the advertising event is displayed for a duration indicated in the cue point metadata at the start point identified in the cue point metadata(Bayer, Fig. 18 and ¶0154 for disclosing the transmission of a document/video production from a document/video server 1820 to a video player 1810, the video having associated ad spots/cue points).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Lemmons with Bayer.  The suggestion/motivation would be improving the utility advertisements to end users.
Gardner teaches the technique of displaying information concerning advertisement in a media timeline and the video production at least one of a product or a service displayed during display of the video production by the video player, in response to a user interaction with the calling cue point indicator, (Fig. 7-8, ¶0016, timeline displayed with advertisement events into the program, the user can choose the advertisement icon, and view the advertisement at that point, ¶0060-0061, an ad icon being the indicator).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the timeline of Gardner with the system of Lemmons and Bayer.  The suggestion/motivation would be to allow for interactive advertisements to the user so as to ease and help the user to purchase products.
Claims 10, 17, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmons, Bayer and Gardner as applied to claim 1, 11, 18 above, and further in view of U.S. Patent Pub. 20060265657A1 to Gilley.

As to claim 10, Lemmons, Bayer and Gardner teaches the processor-implemented method of claim 1, further comprising: Lemmons, Bayer and Gardner do not teach presenting, to a user, an editor configured to present the base media and one or more advertising elements associated with the advertising event; receiving, from the user and via the editor, motion-input defining motion of at least one of the one or more advertising elements; and storing the motion-input in the cue point data structure.  Gilley however teaches presenting, to a user, an editor configured to present the base media and one or more advertising elements associated with the advertising event; receiving, from the user and via the editor, motion-input defining motion of at least one of the one or more advertising elements; and storing the motion-input in the cue point data structure (¶0045, editor enables selecting ads and editing).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Lemmons, Bayer and Gardner with Gilley.  The suggestion/motivation would be to capture, archive, editing, content information based on download or streaming distribution.   
As to claim 17, see the rejection of claim 10.  
As to claim 19, see the rejection of claim 10. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTEN A KURIEN/            Examiner, Art Unit 2421                                                                                                                                                                                            
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421